Citation Nr: 1208973	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1975.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  A notice of disagreement was received in June 2007, a statement of the case was issued in June 2007, and a substantive appeal was received in August 2007.

In May 2008, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.  

In November 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a November 2011 supplemental statement of the case), and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
The Veteran claims service connection for PTSD.  He has a current diagnosis of the disorder, documented most recently in a VA treatment record of July 2007.  His service treatment records are silent for any complaints, treatment, or diagnoses of any psychiatric disorder.  In November 2010 the Board remanded the matter for corroboration of the Veteran's claimed stressors.  In a March 2011 Memorandum, the AMC outlined the efforts made to corroborate the Veteran's stressors through the U.S. Joint Services Records Research Center (JSRRC), but determined that the stressors could not be verified and that further attempts to do so would be futile.  With regard to the Veteran's stressor involving mortar attacks on Udorn in 1974, Defense Department records indicated there were no mortar attacks on Udorn after 1972.  Defense Department records also could not corroborate the Veteran's account of the killing of a tech sergeant in 1974.  Air Force records were also unable to confirm the Veteran's allegation of an F-4 crash in 1969.

In a December 2011 letter, however, the Veteran provided clarification of his claimed stressors.  With regard to the stressor involving the F-4 crash, the Veteran indicated that the crash occurred in the last quarter of 1970 at RAF Alconburg 30TRS in England.  As the JSRRC researched the incident as occurring in 1969 rather than 1970, the Board finds that another attempt to verify the stressor must be made.

Additionally, during the pendency of the appeal, 38 C.F.R. § 3.304(f) pertaining to PTSD was amended as follows:

(f)(3) If a stressor or claim by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an improvised explosive device; a vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  In a July 2007 VA treatment record, the Veteran reported having spent his entire tour in fear of being killed by insurgents, particularly due to the fact that he was not allowed to have or carry a gun as an aircraft mechanic.  In a December 2011 letter, the Veteran stated that although his base never came under direct attack while he was there, he was in constant fear of enemy attacks, which was reinforced by his superiors who constantly warned of impending attacks.  The Veteran reported having constant trouble sleeping during his tour due to his fear of being attacked.  

The Veteran has not yet been afforded a comprehensive psychiatric examination by VA for the purpose of obtaining an opinion from the psychiatrist or psychologist as to the etiology of his disorder.  Such an examination is necessary to properly adjudicate the claim.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Big Spring, Texas.  While the claims file currently includes treatment records dated to July 2007, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Big Spring VAMC any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the following actions:
1.  The RO should obtain from the Big Spring VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The JSRCC should be asked to search the unit records of the 30th Tac. Recon Sq. or command chronology of the unit from October 1970 to December 1970 in order to verify that an F-4 crashed off the end of a runway.

5.  Thereafter, the Veteran should be afforded an examination by a physician knowledgeable in psychiatry for the purpose of determining whether or not he has PTSD or any other chronic acquired psychiatric disorder attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the psychiatrist or other examiner.  

The examiner should elicit from the Veteran a detailed history regarding the onset of ongoing symptoms.  All indicated tests and studies, to include psychological testing, are to be performed.  The examiner should identify all objective indications of psychiatric disability.  The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military or terroristic activity, and, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  In the alternative, the examiner is asked to express an opinion as to whether there is any other psychiatric disorder present that is at least as likely as not related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


